328 B.R. 850 (2005)
In re NORTH MANDALAY INVESTMENT GROUP, INC., Metco Real Estate and Insurance, Inc., Metco Holdings, Incorporated, and Robert J. Metz, Debtors.
No. 8:05-bk-7020-ALP.
United States Bankruptcy Court, M.D. Florida, Tampa Division.
June 22, 2005.
Michael P. Brundage, Lynn Welter Sherman, Hill, Ward & Henderson, P.A., TAMPA, FL, for Debtor.
ORDER DENYING ENDEAVOR CAPITAL PARTNERS I, LLC'S MOTION TO CONVERT TO CHAPTER 7 (Doc. No. 70)
ALEXANDER L. PASKAY, Bankruptcy Judge.
THIS CAUSE came on for hearing on May 31, 2005, to consider Endeavor Capital Partners I, LLC's (Endeavor) Motion to Convert to Chapter 7, filed on May 18, 2005. In the Motion, Endeavor seeks an order granting its Motion to Convert this Chapter 11 case to a case under Chapter 7. The Court has considered the Motion together with the record and has determined that it is satisfied that until the issues of the property ownership are resolved, the Motion is premature and should be denied.
Accordingly, it is
ORDERED, ADJUDGED AND DECREED that Endeavor Capital Partners I, LLC's Motion to Concert to Chapter 7 (Doc. No. 70) be, and the same is hereby, denied without prejudice as premature.